              Case 1:20-cr-00067-JDB Document 48 Filed 03/05/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )     No. 20-CR-0067
                                              )
                 v.                           )     HONORABLE ZIA M. FARUQUI
                                              )
MARIAM TAHA THOMPSON,                         )
                                              )     DETENTION HEARING MARCH 12, 2021
         Defendant.                           )


   JOINT MOTION TO CONTINUE DETENTION HEARING AND TO TOLL TIME
                 PURSUANT TO THE SPEEDY TRIAL ACT

         The United States, through its attorney, the United States Attorney for the District of

Columbia, and with the consent of counsel for Mariam Thompson, David Benowitz, Esq., hereby

files this joint motion to continue the detention hearing in this matter which is currently scheduled

for March 12, 2021, to April 30, 2021, or a date thereafter that is convenient for the Court, and to

continue to exclude time pursuant to the Speedy Trial Act. In support of this motion the parties

state:

         1.      Ms. Thompson is charged by indictment with one count, respectively, of

Conspiracy to Deliver National Defense Information to Aid a Foreign Government, in violation of

18 U.S.C. § 794(c); Delivering National Defense Information to Aid a Foreign Government, in

violation of 18 U.S.C. § 794(a); and Willful Retention of National Defense Information, in

violation of 18 U.S.C. § 793 (e).

         2.      During Ms. Thompson’s initial appearance on March 4, 2020, the government

orally moved for Ms. Thompson’s detention, and requested a continuance to prepare for the

detention hearing. With the consent of the defense, the detention hearing on the government’s oral

motion was scheduled for March 11, 2020.
             Case 1:20-cr-00067-JDB Document 48 Filed 03/05/21 Page 2 of 3




        3.      The defense, with the government’s consent, moved to continue the March 11,

2020, hearing to April 1, 2020. The Court granted that motion.

        4.      On March 12, 2020, with the agreement of the parties, the Honorable John D. Bates

declared this case to be a complex matter.

        5.      On or about March 31, 2020, the parties jointly moved to continue the detention

hearing to May 6, 2020, and the court granted the parties’ joint request. The court has since granted

multiple similar joint requests, continuing the detention hearing to June 9, August 11, September

29, October 30, 2020, January 8, 2021, and the currently scheduled date of March 12, 2021.

        6.      The parties now jointly move to continue the detention hearing to April 30, 2021,

or thereafter. In January 2021, the defendant signed a plea agreement and an accompanying

statement of offense. On February 25, 2021, the defendant appeared by videoconference before

the Honorable John D. Bates to enter her guilty plea. After the government read the statement of

offense, the defendant requested a continuance to further consult with her attorney.

        7.      The government is facilitating additional meetings between the defendant and her

attorney in a classified setting. Both the government and the defense currently believe that this

matter will be resolved through a guilty plea. The additional time requested by the parties will

allow them to continue to pursue a resolution of this matter that would negate the need for a

detention hearing and trial.

        8.      For the foregoing reasons, the parties respectfully request that the Court continue

the detention hearing in this case to April 30, 2021, or thereafter; and that the court continue to toll

time under the Speedy Trial Act in light of the complex nature of this case, the government’s

pending motion for detention, the defendant’s ongoing consideration of the government’s plea

offer, and logistical complications created by the Covid-19 pandemic.
        Case 1:20-cr-00067-JDB Document 48 Filed 03/05/21 Page 3 of 3




                                         Respectfully submitted,

                                         CHANNING D. PHILLIPS
                                         Acting United States Attorney
                                         D.C. Bar No. 415793

DATE: March 5, 2021                By:   s/ John Cummings
                                         John Cummings
                                         DC Bar No. 986573
                                         Special Assistant United States Attorney
                                         555 4th St., NW
                                         Washington, DC 20530
                                         (202) 252-7271
                                         john.cummings@usdoj.gov

                                         Jennifer Kennedy Gellie
                                         D.C. Bar No. 1020976
                                         Trial Attorney
                                         National Security Division
                                         U.S. Department of Justice
                                         950 Pennsylvania Ave., NW
                                         Washington, DC 20530
                                         (202) 233-0986
                                         jennifer.gellie@ usdoj.gov
